SAMUEL, Judge Pro Tem.,
concurring:
Although I agree with the result reached, I would affirm with additional reasons.
The property was not zoned for multifamily residences; it was zoned for dual/townhouses (RD-2); and the system requires Council approval of zoning. The Council had approved only the RD-2 zoning on condition that the seven provisos were met. Not only did the new owners not intend to build townhouses, but there were amendments made to the provisos on August 5, 1981. The plan, as approved by the Council, was not the plan implemented. The amended plan has not been approved by the Council, nor has there been a public hearing thereon.
It is also my view that even had the plan been effected as conditionally approved by the Council, ten (10) years unquestionably was too long a time to fulfill the seven provisos. Many changes could have oc-cured in the neighborhood during that time, which changes could require other and additional considerations by the Council.
Accordingly, I respectfully concur.